DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/23/2021.  These drawings are accepted.

Allowable Subject Matter
Claims 7-10 and 12-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding: 
A method of forming a semiconductor package in claim 7, particularly in combination with selectively trimming a first set of the plurality of leads, wherein the first set of the plurality of leads are completely removed from the semiconductor package during trimming of the lead frame; and 

For Myung et al. (US 2015/0179552 A1) and Yao et al. (US 2013/0249071 A1), as the closest prior arts of record, were cited for teaching the claimed method steps for forming the semiconductor package (See the Office Action mailed on 09/28/2021 rejecting previously submitted claims 1 and 14).  However, Myung et al. and Yao et al. do not additionally teach or suggest the amended limitation discussed above in combination.  Claim 24 is allowed with the similar reason for allowance of claim 1 as discussed above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/
Primary Examiner, Art Unit 2829